UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-05718 Dreyfus Treasury Prime Cash Management (Exact name of Registrant as specified in charter) c/o The Dreyfus Corporation 200 Park Avenue New York, New York 10166 (Address of principal executive offices) (Zip code) Bennett A. MacDougall, Esq. 200 Park Avenue New York, New York 10166 (Name and address of agent for service) Registrant's telephone number, including area code: (212) 922-6000 Date of fiscal year end: 1/31 Date of reporting period: 1/31/2016 FORM N-CSR Item 1. Reports to Stockholders. Dreyfus Cash Management Funds ANNUAL REPORT January 31, 2016 Dreyfus Cash Management Dreyfus Government Cash Management Dreyfus Government Prime Cash Management Dreyfus Treasury & Agency Cash Management Dreyfus Treasury Prime Cash Management Dreyfus Municipal Cash Management Plus Dreyfus New York Municipal Cash Management Dreyfus Tax Exempt Cash Management Dreyfus California AMT-Free Municipal Cash Management Contents THE FUNDS Letter to Shareholder (Taxable) 3 Letter to Shareholder (Tax Exempt) 5 Understanding Your Fund’s Expenses 7 Comparing Your Fund’s Expenses With Those of Other Funds 9 Statements of Investments 11 Statements of Assets and Liabilities 46 Statements of Operations 50 Statements of Changes in Net Assets 52 Financial Highlights 57 Notes to Financial Statements 67 Report of Independent Registered Public Accounting Firm 76 Important Tax Information 77 Board Members Information 78 Officers of the Fund 80 FOR MORE INFORMATION Back Cover The views expressed in this report reflect those of the portfolio manager only through the end of the period covered and do not necessarily represent the views of Dreyfus or any other person in the Dreyfus organization. Any such views are subject to change at any time based upon market or other conditions and Dreyfus disclaims any responsibility to update such views. These views may not be relied on as investment advice and, because investment decisions for a Dreyfus fund are based on numerous factors, may not be relied on as an indication of trading intent on behalf of any Dreyfus fund. Not FDIC-Insured • Not Bank-Guaranteed • May Lose Value Dreyfus Cash Management Funds The Funds LETTERS TO SHAREHOLDERS Dear Shareholder: This annual report for the Dreyfus Cash Management Funds (Taxable) covers the 12-month period ended January 31, 2016. Over the reporting period, these funds achieved the following yields and, taking into account the effects of compounding, the following effective yields: Annualized Yield (%) Annualized Effective Yield (%) Dreyfus Cash Management Institutional Shares 0.07% 0.07% Investor Shares 0.00% 0.00% Administrative Shares 0.02% 0.02% Participant Shares 0.00% 0.00% Agency Shares 0.03% 0.03% Dreyfus Government Cash Management Institutional Shares 0.03% 0.03% Investor Shares 0.01% 0.01% Administrative Shares 0.01% 0.01% Participant Shares 0.01% 0.01% Agency Shares 0.02% 0.02% Dreyfus Government Prime Cash Management Institutional Shares 0.01% 0.01% Investor Shares 0.00% 0.00% Administrative Shares 0.00% 0.00% Participant Shares 0.00% 0.00% Agency Shares 0.00% 0.00% Dreyfus Treasury & Agency Cash Management Institutional Shares 0.02% 0.02% Investor Shares 0.01% 0.01% Administrative Shares 0.01% 0.01% Participant Shares 0.01% 0.01% Service Shares 0.01% 0.01% Select Shares 0.01% 0.01% Agency Shares 0.01% 0.01% Premier Shares 0.01% 0.01% Dreyfus Treasury Prime Cash Management Institutional Shares 0.01% 0.01% Investor Shares 0.00% 0.00% Administrative Shares 0.00% 0.00% Participant Shares 0.00% 0.00% Agency Shares 0.00% 0.00% Uneven U.S. Economic Recovery Continued The U.S. economic recovery stalled during the first quarter of 2015 when domestic GDP grew at a tepid 0.6% annualized rate due to severe winter weather and an appreciating U.S. dollar. Nonetheless, job creation remained positive, and the unemployment rate fell from 5.7% at the start of the reporting period to 5.5% by the end of March 2015. The recovery regained traction in the spring. The unemployment rate dipped to 5.4% in April, and 251,000 new jobs were created. In May, employers added 273,000 jobs and average hourly wages rose 0.3%, yet the unemployment rate ticked higher to 5.5%. Meanwhile, stabilizing currency exchange rates enabled the U.S. trade deficit to shrink significantly. Sentiment in the financial markets deteriorated in June during contentious negotiations surrounding a debt crisis in Greece, but the U.S. economy continued to grow. 228,000 new jobs were added, the unemployment rate fell to 5.3%, and consumer spending rose. The U.S. economy grew at a 3.9% annualized rate over the second quarter of 2015. July brought more good economic news when 277,000 jobs were added and the unemployment rate stayed steady. Average hourly wages and retail sales increased, and the manufacturing and service sectors continued to expand. In contrast, equity investors reacted nervously to economic weakness in China. While the unemployment rate fell to 5.1% in August, only 150,000 jobs were added. Stock and commodity prices fell sharply after China unexpectedly devalued its currency. On a brighter note, U.S. wages and personal incomes grew at a healthy pace. Disappointing job creation continued in September with 149,000 new positions. Average hourly wages declined slightly, and the unemployment rate stayed at 5.1%. On the other hand, personal incomes and real personal consumption expenditures climbed. U.S. GDP growth decelerated to a 2.0% annualized rate during the third quarter, reflecting high business inventory levels and lower exports. October brought generally good economic news with 295,000 new jobs and a 5.0% unemployment rate. Meanwhile, average annual wages increased at a 4.3% rate compared to September. Fuel prices fell, putting more money in consumers’ pockets, and retail sales moved mildly higher. Conversely, housing starts declined sharply. In November, the service sector continued to expand, but manufacturing activity contracted for the first time in three years due to weaker overseas demand. The U.S. labor market added 280,000 new jobs and the unemployment rate stayed unchanged. Manufacturing activity continued to shrink as commodity prices fell in December, yet holiday retail sales proved robust, especially for online sellers. 262,000 new jobs were created and the unemployment rate remained steady at 5.0%. The Federal Reserve Board (the “Fed”) responded to the strengthening U.S. labor market by raising the federal funds rate by 25 basis points to between 0.25% and 0.50%. The move was widely expected by investors, and yields of money market instruments had already repriced slightly higher by the time of the Fed’s announcement. In January, disappointing economic developments in China and plunging commodity prices spooked investors, sparking a flight 3 to quality away from riskier assets toward traditional safe havens. Yet, U.S. economic data generally remained positive, as the unemployment rate dipped to 4.9%, its lowest level since February 2008, and 151,000 jobs were added. On the other hand, global economic instability continued to dampen manufacturing activity, and U.S. GDP growth moderated to an estimated annualized rate of just 0.7%. The U.S. economy grew at a 2.4% rate for 2015 overall. Gradual Rate Hikes Expected At its January 2016 meeting, the Fed refrained from implementing a second rate hike. The Fed indicated that it is “closely monitoring global economic and financial developments and is assessing their implications for the labor market and inflation” before making additional monetary policy changes. The Fed added that it expects that “economic conditions will evolve in a manner that will warrant only gradual increases in the federal funds rate.” Therefore, while many analysts expect additional rate hikes at some point this year, those increases are likely to be modest and gradual. Although we recently increased the funds’ weighted average maturities to capture higher yields, they generally remain consistent with industry averages. We have lengthened maturities more moderately for the prime funds in advance of money market reforms scheduled to take effect later this year. For all funds, we have maintained our longstanding focus on well-established issuers with sound quality and liquidity characteristics. An investment in the funds is not insured or guaranteed by the FDIC or any other government agency. Although the funds seek to preserve the value of your investment at $1.00 per share, it is possible to lose money by investing in the funds. Short-term corporate, asset-backed securities holdings and municipal securities holdings (as applicable), while rated in the highest rating category by one or more NRSRO (or unrated, if deemed of comparable quality by Dreyfus), involve credit and liquidity risks and risk of principal loss. 1 Effective yield is based upon dividends declared daily and reinvested monthly. Past performance is no guarantee of future results. Yields fluctuate. 2 Yields provided reflect the absorption of certain fund expenses by The Dreyfus Corporation pursuant to an undertaking, which is voluntary and temporary, not contractual, and can be terminated at any time without notice. Had these expenses not been absorbed, fund yields would have been lower, and in some cases, 7-day yields during the reporting period would have been negative absent the expense absorption. Sincerely, Patricia A. Larkin President Senior Portfolio Manager February 16, 2016 4 Dear Shareholder: We are pleased to present the annual report for the Dreyfus Cash Management Funds (Tax Exempt). For the 12-month period ended January 31, 2016, these tax-exempt money market funds achieved the following yields and effective yields: Annualized Yield (%) Annualized Effective Yield (%) Dreyfus Municipal Cash Management Plus Institutional Shares 0.00 0.00 Investor Shares 0.00 0.00 Administrative Shares 0.00 0.00 Participant Shares 0.00 0.00 Dreyfus New York Municipal Cash Management Institutional Shares 0.00 0.00 Investor Shares 0.00 0.00 Administrative Shares 0.00 0.00 Participant Shares 0.00 0.00 Dreyfus Tax Exempt Cash Management Institutional Shares 0.00 0.00 Investor Shares 0.00 0.00 Administrative Shares 0.00 0.00 Participant Shares 0.00 0.00 Dreyfus California AMT-Free Municipal Cash Management Institutional Shares 0.00 0.00 Investor Shares 0.00 0.00 Administrative Shares 0.00 0.00 Participant Shares 0.00 0.00 Despite a short-term interest-rate hike in December from the Federal Reserve Board (the “Fed”) and heightened volatility among stocks and longer-term bonds, supply-and-demand dynamics kept yields of tax-exempt money market instruments near historical lows throughout the reporting period. Global Economic Concerns Sparked a Flight to Quality The adoption of increasingly accommodative monetary policies in major overseas markets bolstered the international economic outlook early in the reporting period, while domestic investors responded positively at the time to improving U.S. labor and housing markets. However, global investor sentiment took a turn for the worse over the second half of 2015 due to persistent economic slowdowns in the emerging markets and sharp declines in commodity prices. These concerns triggered a global flight to quality in which high-quality bond yields and prices of riskier assets fell. In January 2016, investors again reacted negatively to weak global economic data, and demand for relative safe havens in the United States intensified further. Issuance volumes also put downward pressure on municipal money market yields over the reporting period. Rising tax receipts for most state and local governments reduced the need for financing, and robust investor demand was met with a relatively limited supply of new tax-exempt instruments. Expectations of higher interest rates—combined with caution in advance of money market reforms scheduled to take effect later this year—also convinced investors to stay focused on highly liquid instruments with short maturities. Consequently, yields of variable rate demand notes (“VRDNs”) produced an average yield of just 0.03% over 2015, according to a weekly high-grade market index. In contrast, yields of one-year notes climbed moderately over the reporting period’s second half. The U.S. economic recovery has continued to support better credit conditions for most municipal issuers. With a few notable exceptions, rising revenues from personal income and sales taxes have enabled state and local governments to balance their budgets, and reserve funds have rebounded to pre-recession levels. The economic recovery in California enabled the state to refrain from cash-flow borrowing for the first time in many years. New York’s fiscal condition has benefited from higher-than-projected tax collections and relatively low unfunded pension liabilities. Maintaining a Prudent Investment Posture Most tax-exempt money market funds have maintained a focus on highly liquid, short-term instruments in this uncertain market environment, as have we. In our judgment, it has made little sense to incur the risks of adding longer-dated instruments, and we have set the funds’ weighted average maturities in a range that is roughly in line with industry averages which continue to trend lower. At the same time, we have continued to employ a careful and well-researched credit selection strategy. We have focused mainly on instruments with strong liquidity characteristics, including VRDNs, and we have maintained broad diversification across municipal issuers and instruments backed by third parties. In our judgment, state general obligation bonds; essential service revenue bonds issued by water, sewer, and electric enterprises; certain local credits with strong financial positions and stable tax bases; and various health care and education issuers should remain stable credits. Gradual Rate Hikes Expected At its January 2016 meeting, the Fed refrained from implementing a second rate hike, choosing instead to leave rates unchanged. The Fed indicated that it is “closely monitoring global economic and financial developments and is assessing their implications for the labor market and inflation” before making additional monetary policy changes. The Fed added that it expects that “economic conditions will evolve in a manner that will warrant only gradual increases in the federal funds rate; the federal funds rate is likely to remain, for some time, below levels that are expected to prevail in the longer run.” Therefore, while many analysts expect additional rate hikes at some point this year, those increases are likely to be modest and gradual, and an emphasis on preservation of capital and liquidity remains the prudent course for fund management. 5 An investment in the funds is not insured or guaranteed by the FDIC or any other government agency. Although the funds seek to preserve the value of your investment at $1.00 per share, it is possible to lose money by investing in the funds. Short-term corporate, asset-backed securities holdings and municipal securities holdings (as applicable), while rated in the highest rating category by one or more NRSRO (or unrated, if deemed of comparable quality by Dreyfus), involve credit and liquidity risks and risk of principal loss. 1 Effective yield is based upon dividends declared daily and reinvested monthly. Past performance is no guarantee of future results. Yields fluctuate. 2 Yields provided reflect the absorption of certain fund expenses by The Dreyfus Corporation pursuant to an undertaking, which is voluntary and temporary, not contractual, and can be terminated at any time without notice. Had these expenses not been absorbed, fund yields would have been lower, and in some cases, 7-day yields during the reporting period would have been negative absent the expense absorption. Sincerely, Colleen Meehan Senior Portfolio Manager February 16, 2016 6 UNDERSTANDING YOUR FUND’S EXPENSES (Unaudited) As a mutual fund investor, you pay ongoing expenses, such as management fees and other expenses. Using the information below, you can estimate how these expenses affect your investment and compare them with the expenses of other funds. You also may pay one-time transaction expenses, including sales charges (loads) and redemption fees, which are not shown in this section and would have resulted in higher total expenses. For more information, see your fund’s prospectus or talk to your financial adviser. Review your fund’s expenses The table below shows the expenses you would have paid on a $1,000 investment in each class of each fund from August 1, 2015 to January 31, 2016. It also shows how much a $1,000 investment would be worth at the close of the period, assuming actual returns and expenses. Expenses and Value of a $1,000 Investment assuming actual returns for the six months ended January 31, 2016 Institutional Investor Administrative Participant Service Select Agency Premier Dreyfus Cash Management Expenses paid per $1,000 † $ 1.06 $ 1.51 $ 1.41 $ 1.56 - - $ 1.31 - Ending value (after expenses) $ 1,000.50 $ 1,000.00 $ 1,000.20 $ 1,000.00 - - $ 1,000.30 - Annualized expense ratio (%) .21 .30 .28 .31 - - .26 - Dreyfus Government Cash Management Expenses paid per $1,000 † $ .71 $ .81 $ .81 $ .86 - $ .81 - Ending value (after expenses) $ 1,000.20 $ 1,000.10 $ 1,000.10 $ 1,000.10 - - $ 1,000.10 - Annualized expense ratio (%) .14 .16 .16 .17 - - .16 - Dreyfus Government Prime Cash Management Expenses paid per $1,000 † $ .66 $ .76 $ .81 $ .76 - $ .91 - Ending value (after expenses) $ 1,000.10 $ 1,000.00 $ 1,000.00 $ 1,000.00 - $ 1,000.00 - Annualized expense ratio (%) .13 .15 .16 .15 - .18 - Dreyfus Treasury & Agency Cash Management Expenses paid per $1,000 † $ .60 $ .71 $ .66 $ .71 $ .71 $ .76 $ .66 $ .76 Ending value (after expenses) $ 1,000.20 $ 1,000.10 $ 1,000.10 $ 1,000.10 $ 1,000.10 $ 1,000.10 $ 1,000.10 $1,000.10 Annualized expense ratio (%) .12 .14 .13 .14 .14 .15 .13 .15 Dreyfus Treasury Prime Cash Management Expenses paid per $1,000 † $ .45 $ .50 $ .50 $ .50 - - $ .45 - Ending value (after expenses) $ 1,000.10 $ 1,000.00 $ 1,000.00 $ 1,000.00 - - $ 1,000.00 - Annualized expense ratio (%) .09 .10 .10 .10 - - .09 - 7 UNDERSTANDING YOUR FUND’S EXPENSES (Unaudited) (continued) Expenses and Value of a $1,000 Investment (continued) assuming actual returns for the six months ended January 31, 2016 Institutional Investor Administrative Participant Dreyfus Municipal Cash Management Plus Expenses paid per $1,000 † $ .40 $ .40 $ .40 $ .40 Ending value (after expenses) $ 1,000.10 $ 1,000.10 $ 1,000.10 $ 1,000.10 Annualized expense ratio (%) .08 .08 .08 .08 Dreyfus New York Municipal Cash Management Expenses paid per $1,000 † $ .40 $ .45 $ .40 $ .40 Ending value (after expenses) $ 1,000.00 $ 1,000.00 $ 1,000.00 $ 1,000.00 Annualized expense ratio (%) .08 .09 .08 .08 Dreyfus Tax Exempt Cash Management Expenses paid per $1,000 † $ .35 $ .35 $ .35 $ .35 Ending value (after expenses) $ 1,000.10 $ 1,000.10 $ 1,000.10 $ 1,000.10 Annualized expense ratio (%) .07 .07 .07 .07 Dreyfus California AMT-Free Municipal Cash Management Expenses paid per $1,000 † $ .25 $ .20 $ .25 $ .20 Ending value (after expenses) $ 1,000.00 $ 1,000.00 $ 1,000.00 $ 1,000.00 Annualized expense ratio (%) .05 .04 .05 .04 † Expenses are equal to each fund’s annualized expense ratios as shown above, multiplied by the average account value over the period, multiplied by 184/365 (to reflect the one-half year period). 8 COMPARING YOUR FUND’S EXPENSES WITH THOSE OF OTHER FUNDS (Unaudited) Using the SEC’s method to compare expenses The Securities and Exchange Commission (SEC) has established guidelines to help investors assess fund expenses. Per these guidelines, the table below shows your fund’s expenses based on a $1,000 investment, assuming a hypothetical 5% annualized return. You can use this information to compare the ongoing expenses (but not transaction expenses or total cost) of investing in the fund with those of other funds. All mutual fund shareholder reports will provide this information to help you make this comparison. Please note that you cannot use this information to estimate your actual ending account balance and expenses paid during the period. Expenses and Value of a $1,000 Investment assuming a hypothetical 5% annualized return for the six months ended January 31, 2016 Institutional Investor Administrative Participant Service Select Agency Premier Dreyfus Cash Management Expenses paid per $1,000 † $ 1.07 $ 1.53 $ 1.43 $ 1.58 - - $ 1.33 - Ending value (after expenses) $ 1,024.15 $ 1,023.69 $ 1,023.79 $ 1,023.64 - - $ 1,023.89 - Annualized expense ratio (%) .21 .30 .28 .31 - - .26 - Dreyfus Government Cash Management Expenses paid per $1,000 † $ .71 $ .82 $ .82 $ .87 - $ .82 - Ending value (after expenses) $ 1,024.50 $ 1,024.40 $ 1,024.40 $ 1,024.35 - - $ 1,024.40 - Annualized expense ratio (%) .14 .16 .16 .17 - - .16 - Dreyfus Government Prime Cash Management Expenses paid per $1,000 † $ .66 $ .77 $ .82 $ .77 - $ .92 - Ending value (after expenses) $ 1,024.55 $ 1,024.45 $ 1,024.40 $ 1,024.45 - $ 1,024.30 - Annualized expense ratio (%) .13 .15 .16 .15 - .18 - Dreyfus Treasury & Agency Cash Management Expenses paid per $1,000 † $ .61 $ .71 $ .66 $ .71 $ .71 $ .77 $ .66 $ .77 Ending value (after expenses) $ 1,024.60 $ 1,024.50 $ 1,024.55 $ 1,024.50 $ 1,024.50 $ 1,024.45 $ 1,024.55 $1,024.45 Annualized expense ratio (%) .12 .14 .13 .14 .14 .15 .13 .15 Dreyfus Treasury Prime Cash Management Expenses paid per $1,000 † $ .46 $ .51 $ .51 $ .51 - - $ .46 - Ending value (after expenses) $ 1,024.75 $ 1,024.70 $ 1,024.70 $ 1,024.70 - - $ 1,024.75 - Annualized expense ratio (%) .09 .10 .10 .10 - - .09 - 9 UNDERSTANDING YOUR FUND’S EXPENSES (Unaudited) (continued) Expenses and Value of a $1,000 Investment (continued) assuming a hypothetical 5% annualized return for the six months ended January 31, 2016 Institutional Investor Administrative Participant Dreyfus Municipal Cash Management Plus Expenses paid per $1,000 † $ .41 $ .41 $ .41 $ .41 Ending value (after expenses) $ 1,024.80 $ 1,024.80 $ 1,024.80 $ 1,024.80 Annualized expense ratio (%) .08 . 08 .08 .08 Dreyfus New York Municipal Cash Management Expenses paid per $1,000 † $ .41 $ .46 $ .41 $ .41 Ending value (after expenses) $ 1,024.80 $ 1,024.75 $ 1,024.80 $ 1,024.80 Annualized expense ratio (%) .08 .09 .08 .08 Dreyfus Tax Exempt Cash Management Expenses paid per $1,000 † $ .36 $ .36 $ .36 $ .36 Ending value (after expenses) $ 1,024.85 $ 1,024.85 $ 1,024.85 $ 1,024.85 Annualized expense ratio (%) .07 .07 .07 .07 Dreyfus California AMT-Free Municipal Cash Management Expenses paid per $1,000 † $ .26 $ .20 $ .26 $ .20 Ending value (after expenses) $ 1,024.95 $ 1,025.00 $ 1,024.95 $ 1,025.00 Annualized expense ratio (%) .05 .04 .05 .04 † Expenses are equal to each fund’s annualized expense ratios as shown above, multiplied by the average account value over the period, multiplied by 184/365 (to reflect the one-half year period). 10 STATEMENT OF INVESTMENTS January 31, 2016 Dreyfus Cash Management Negotiable Bank Certificates of Deposit - 42.1% Principal Amount ($) Value ($) Bank of Nova Scotia (Yankee) 0.55%, 2/8/16 300,000,000 a,b 300,000,000 Canadian Imperial Bank of Commerce (Yankee) 0.50%, 3/4/16 464,000,000 464,000,000 Credit Agricole CIB (Yankee) 0.62% - 0.64%, 3/18/16 - 4/20/16 1,000,000,000 1,000,000,000 DZ Bank AG (Yankee) 0.37% - 0.67%, 2/18/16 - 5/12/16 875,000,000 875,000,000 HSBC Bank USA (Yankee) 0.60%, 3/17/16 - 3/18/16 200,000,000 200,000,000 HSBC Bank USA (Yankee) 0.60% - 0.73%, 2/5/16 - 2/8/16 350,000,000 a 350,000,000 Mitsubishi UFJ Trust and Banking Corp. (Yankee) 0.43% - 0.70%, 2/23/16 - 3/29/16 675,000,000 b 675,000,000 Mizuho Bank Ltd/NY (Yankee) 0.30% - 0.52%, 2/3/16 - 3/3/16 1,050,000,000 b 1,050,000,000 Norinchukin Bank/NY (Yankee) 0.43% - 0.63%, 2/8/16 - 4/27/16 851,000,000 851,000,000 Rabobank Nederland/NY (Yankee) 0.50% - 0.65%, 4/1/16 - 4/4/16 650,000,000 650,000,000 Royal Bank of Canada (Yankee) 0.60% - 0.66%, 2/1/16 - 2/4/16 365,000,000 a 365,000,000 Standard Chartered Bank (Yankee) 0.65%, 3/24/16 500,000,000 b 500,000,000 Sumitomo Mitsui Banking Corp. (Yankee) 0.68%, 4/20/16 400,000,000 b 400,000,000 Sumitomo Mitsui Trust Bank (Yankee) 0.50% - 0.68%, 3/10/16 - 4/29/16 1,113,000,000 b 1,113,000,000 Toronto Dominion Bank NY (Yankee) 0.45%, 4/8/16 125,000,000 125,000,000 Toronto Dominion Bank NY (Yankee) 0.55%, 2/8/16 300,000,000 a 300,000,000 Wells Fargo Bank, NA 0.46% - 0.58%, 4/15/16 - 4/19/16 1,000,000,000 1,000,000,000 Westpac Banking Corp/NY (Yankee) 0.98%, 3/14/16 250,000,000 a,b 250,000,000 Total Negotiable Bank Certificates of Deposit (cost $10,468,000,000) Commercial Paper - 22.7% Bank of Nova Scotia 0.58% - 0.64%, 2/1/16 - 3/24/16 300,000,000 a,b 300,000,000 BNP Paribas 0.61%, 3/17/16 - 4/7/16 750,000,000 b 749,250,208 Collateralized Commercial Paper II Co., LLC 0.75%, 2/8/16 500,000,000 a,b 500,000,000 Credit Suisse New York 0.62%, 4/5/16 300,000,000 299,669,333 DBS Bank Ltd./Singapore 0.33% - 0.64%, 2/10/16 - 4/11/16 828,000,000 b 827,399,245 HSBC Bank PLC 0.58%, 2/22/16 445,000,000 a,b 445,000,000 ING (US) Funding LLC 0.29% - 0.36%, 2/4/16 - 2/11/16 350,000,000 349,972,583 Mitsubishi UFJ Trust and Banking Corp. 0.65%, 4/13/16 350,000,000 b 349,545,000 11 STATEMENT OF INVESTMENTS (continued) Dreyfus Cash Management (continued) Commercial Paper - 22.7% (continued) Principal Amount ($) Value ($) Rabobank Nederland/NY 0.49%, 3/4/16 500,000,000 499,784,445 Standard Chartered Bank 0.44%, 3/1/16 500,000,000 b 499,822,778 Sumitomo Mitsui Banking Corp. 0.44% - 0.63%, 2/24/16 - 5/6/16 580,000,000 b 579,146,261 Westpac Banking Corp. 0.54%, 2/17/16 250,000,000 a,b 250,000,000 Total Commercial Paper (cost $5,649,589,853) Asset-Backed Commercial Paper - 2.8% Collateralized Commercial Paper II Co., LLC 0.50%, 3/16/16 250,000,000 b 249,847,222 Collateralized Commercial Paper Program Co., LLC 0.52%-0.55%, 3/8/16 300,000,000 299,841,000 Liberty Street Funding LLC 0.63%, 3/18/16 35,000,000 b 34,971,825 Old Line Funding LLC 0.65%, 4/1/16 125,000,000 b 124,864,583 Total Asset-Backed Commercial Paper (cost $709,524,630) Time Deposits - 25.8% Australia and New Zealand Banking Group Ltd. (Grand Cayman) 0.32%, 2/1/16 200,000,000 200,000,000 Credit Industriel et Commercial (Grand Cayman) 0.27%, 2/1/16 500,000,000 500,000,000 DnB Bank (Grand Cayman) 0.27%, 2/1/16 700,000,000 700,000,000 DZ Bank AG 0.26%, 2/1/16 250,000,000 250,000,000 Lloyds Bank (London) 0.28%, 2/1/16 360,000,000 360,000,000 Natixis New York (Grand Cayman) 0.26%, 2/1/16 978,000,000 978,000,000 Nordea Bank Finland (Grand Cayman) 0.27%, 2/1/16 1,000,000,000 1,000,000,000 Royal Bank of Canada (Toronto) 0.28%, 2/1/16 418,000,000 418,000,000 Skandinaviska Enskilda Banken NY (Grand Cayman) 0.27%, 2/1/16 1,000,000,000 1,000,000,000 Svenska Handelsbanken Inc (Grand Cayman) 0.27%, 2/1/16 1,000,000,000 1,000,000,000 Total Time Deposits (cost $6,406,000,000) Repurchase Agreements - 6.5% Bank of Nova Scotia 0.35%, dated 1/29/16, due 2/1/16 in the amount of $100,002,917 (fully collateralized by $383,778 Federal Farm Credit Bank, 1.13%-2.95%, due 9/22/17-7/13/23, value $387,021, $29,236,000 Federal Home Loan Bank, 0%-3.38%, due 3/1/16-9/11/20, value $29,266,570, $24,886,867 Federal Home Loan Mortgage Corp., Mortgage Pools, 1%-4.50%, due 7/28/17-6/1/45, value $21,161,418, $27,499,079 Federal National Mortgage Association, Mortgage Pools, 0%-7.25%, due 2/17/16-4/1/43, value $30,771,194 and $19,981,401 Government National Mortgage Association, Mortgage Pools, 3%-4%, due 3/20/45-12/20/45, value $20,413,797) 100,000,000 100,000,000 Credit Agricole CIB 0.33%, dated 1/29/16, due 2/1/16 in the amount of $700,019,250 (fully collateralized by $333,924,157 U.S. Treasury Inflation Protected Securities, 0.13%, due 4/15/17-4/15/20, value $344,096,710 and $363,400,896 U.S. Treasury Notes, 1.38%-2.13%, due 7/31/20-2/15/25, value $369,903,300) 700,000,000 700,000,000 12 Dreyfus Cash Management (continued) Repurchase Agreements - 6.5% (continued) Principal Amount ($) Value ($) Merrill Lynch & Co. Inc. 0.52%, dated 9/10/14-10/21/15, due 3/6/16 in the amount of $825,035,750 (fully collateralized by $176,251,300 U.S. Treasury Notes, 3%, due 9/30/16, value $180,835,955 and Various Common Stocks, value $712,481,013) 825,000,000 c 825,000,000 Total Repurchase Agreements (cost $1,625,000,000) Total Investments (cost $24,858,114,483) 99.9% Cash and Receivables (Net) .1% Net Assets 100.0% a Variable rate security—interest rate subject to periodic change. b Security exempt from registration pursuant to Rule 144A under the Securities Act of 1933. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. At January 31, 2016, these securities amounted to $9,197,847,122 or 36.98% of net assets. c Illiquid security; investment has a put feature and a variable or floating rate. The interest rate shown is the current rate as of January 31, 2016 and changes periodically. The maturity date reflects early termination date and the amount due represents the receivable of the fund as of the next interest payment date. At January 31, 2016, these securities amounted to $825,000,000 or 3.32% of net assets. Portfolio Summary (Unaudited) † Value (%) Banking 90.6 Repurchase Agreements 6.5 Asset-Backed/Banking 2.3 Asset-Backed/Multi-Seller Programs .5 † Based on net assets. See notes to financial statements. 13 STATEMENT OF INVESTMENTS (continued) Dreyfus Government Cash Management U.S. Government Agencies - 62.6% Annualized Yield on Date of Purchase (%) Principal Amount ($) Value ($) Federal Farm Credit Bank: 2/1/16 0.41 280,000,000 a 280,000,888 2/1/16 0.63 140,000,000 a 139,648,884 2/6/16 0.42 225,000,000 a 224,980,084 2/20/16 0.40 180,000,000 a 180,040,612 2/20/16 0.40 70,000,000 a 70,013,072 2/21/16 0.41 225,000,000 a 225,015,793 2/21/16 0.56 250,000,000 a 249,960,114 2/26/16 0.41 100,000,000 a 100,053,372 2/28/16 0.59 85,000,000 a 85,000,000 6/8/16 0.36 50,000,000 49,936,000 Federal Home Loan Bank: 2/19/16 0.40 300,000,000 299,940,000 2/19/16 0.51 500,000,000 a 499,981,901 2/22/16 0.14 100,000,000 99,991,833 2/23/16 0.52 750,000,000 a 750,000,000 3/7/16 0.27 325,000,000 324,913,958 3/9/16 0.40 200,000,000 199,917,778 3/11/16 0.32 300,000,000 299,896,000 3/14/16 0.29 1,015,000,000 1,014,653,208 3/21/16 0.21 248,957,000 248,886,535 3/22/16 0.25 499,890,000 499,718,501 3/30/16 0.38 50,000,000 49,969,389 3/31/16 0.48 25,000,000 24,980,333 4/6/16 0.22 63,600,000 63,575,311 4/8/16 0.23 52,000,000 51,978,225 4/13/16 0.36 370,000,000 369,733,100 4/13/16 0.57 500,000,000 a 500,000,000 4/15/16 0.30 100,000,000 99,987,915 4/19/16 0.38 200,000,000 199,835,333 5/5/16 0.36 100,000,000 99,906,000 5/9/16 0.37 100,000,000 99,899,278 5/27/16 0.25 370,000,000 369,707,906 5/31/16 0.39 250,000,000 249,675,000 6/6/16 0.26 80,000,000 79,928,600 Federal Home Loan Mortgage Corp.: 2/8/16 0.24 500,000,000 b 499,976,667 2/16/16 0.21 700,000,000 b 699,938,750 2/22/16 0.27 152,632,000 b 152,607,960 3/2/16 0.21 500,000,000 b 499,914,583 4/4/16 0.22 100,000,000 b 99,961,500 5/3/16 0.50 500,000,000 b 499,361,111 8/1/16 0.48 1,000,000,000 b 997,573,333 Federal National Mortgage Association: 2/8/16 0.44 200,000,000 a,b 199,967,619 2/26/16 0.45 361,000,000 a,b 360,963,720 3/14/16 0.28 170,000,000 b 169,944,467 4/13/16 0.21 50,000,000 b 49,978,700 4/21/16 0.52 200,000,000 a,b 199,992,652 Total U.S. Government Agencies (cost $12,531,905,985) U.S. Treasury Notes - 2.0% 2/15/16 0.18 265,000,000 265,455,836 2/29/16 0.10 35,000,000 35,067,916 4/15/16 0.32 100,000,000 99,984,799 Total U.S. Treasury Notes (cost $400,508,551) Repurchase Agreements - 29.9% ABN AMRO Bank N.V. 0.33 382,000,000 382,000,000 dated 1/29/16, due 2/1/16 in the amount of $382,010,505 (fully collateralized by $29 U.S. Treasury Bonds, 4.50%, due 2/15/36, value $39, $2,526,624 U.S. Treasury Inflation Protected Securities, 0.13%-0.63%, due 4/15/18-7/15/21, value $2,599,640 and $378,222,478 U.S. Treasury Notes, 1%-2.63%, due 5/31/18-2/28/22, value $387,169,658) 14 Dreyfus Government Cash Management (continued) Repurchase Agreements - 29.9% (continued) Annualized Yield on Date of Purchase (%) Principal Amount ($) Value ($) Bank of Nova Scotia 0.34 220,000,000 220,000,000 dated 1/29/16, due 2/1/16 in the amount of $220,006,233 (fully collateralized by $1,115,938 U.S. Treasury Bills, due 2/25/16-12/8/16, value $1,115,222, $40,456,649 U.S. Treasury Bonds, 2.75%-9.25%, due 2/15/16-5/15/44, value $52,724,462, $66,247,182 U.S. Treasury Inflation Protected Securities, 0.13%-3.38%, due 4/15/16-2/15/41, value $73,210,320 and $95,273,841 U.S. Treasury Notes, 0.38%-5.13%, due 1/31/16-2/15/23, value $97,349,998) Bank of Nova Scotia 0.35 250,000,000 250,000,000 dated 1/29/16, due 2/1/16 in the amount of $250,007,292 (fully collateralized by $959,444 Federal Farm Credit Bank, 1.13%-2.95%, due 9/22/17-7/13/23, value $967,552, $73,090,000 Federal Home Loan Bank, 0%-3.38%, due 3/1/16-9/11/20, value $73,166,426, $62,217,167 Federal Home Loan Mortgage Corp., Mortgage Pools, 1%-4.50%, due 7/28/17-6/1/45, value $52,903,545, $68,747,697 Federal National Mortgage Association, Mortgage Pools, 0%-7.25%, due 2/17/16-4/1/43, value $76,927,986 and $49,953,502 Government National Mortgage Association, Mortgage Pools, 3%-4%, due 3/20/45-12/20/45, value $51,034,492) BNP Paribas 0.35 140,000,000 140,000,000 dated 1/29/16, due 2/1/16 in the amount of $140,004,083 (fully collateralized by $141,683,000 U.S. Treasury Notes, 1.25%-1.75%, due 12/15/18-9/30/22, value $142,800,004) Citigroup Global Markets Holdings Inc. 0.33 40,000,000 40,000,000 dated 1/29/16, due 2/1/16 in the amount of $40,001,100 (fully collateralized by $23,650,000 Federal Home Loan Bank, 0%-0.39%, due 5/25/16-7/5/16, value $23,640,679 and $17,010,000 Federal National Mortgage Association, Mortgage Pools, 1.81%, due 4/8/20, value $17,160,042) Credit Agricole CIB 0.33 116,000,000 116,000,000 dated 1/29/16, due 2/1/16 in the amount of $116,003,190 (fully collateralized by $55,336,003 U.S. Treasury Inflation Protected Securities, 0.13%, due 4/15/17-4/15/20, value $57,021,741 and $60,220,720 U.S. Treasury Notes, 1.38%-2.13%, due 7/31/20-2/15/25, value $61,298,261) Credit Agricole CIB 0.34 400,000,000 400,000,000 dated 1/29/16, due 2/1/16 in the amount of $400,011,333 (fully collateralized by cash $293,332,744, $59,782,054 Federal Home Loan Mortgage Corp., Mortgage Pools, 1.25%-4%, due 12/30/20-9/1/45, value $16,897,615, $138,599,862 Federal National Mortgage Association, Mortgage Pools, 0%-5.50%, due 10/9/19-2/1/46, value $37,239,129 and $65,621,593 Government National Mortgage Association, Mortgage Pools, 3%-4.50%, due 5/20/44-1/20/46, value $54,663,857) Goldman, Sachs & Co. 0.32 250,000,000 250,000,000 dated 1/29/16, due 2/1/16 in the amount of $250,006,667 (fully collateralized by $286,904,862 Federal Home Loan Mortgage Corp., Mortgage Pools, 3.50%-4%, due 12/1/42-1/1/46, value $255,000,000) JPMorgan Chase & Co. 0.37 75,000,000 75,000,000 dated 1/29/16, due 2/1/16 in the amount of $75,002,313 (fully collateralized by $209,518,637 Federal Home Loan Mortgage Corp., Mortgage Pools, Interest Only, due 8/1/25-11/1/45, value $76,500,467) 15 STATEMENT OF INVESTMENTS (continued) Dreyfus Government Cash Management (continued) Repurchase Agreements - 29.9% (continued) Annualized Yield on Date of Purchase (%) Principal Amount ($) Value ($) Natixis New York Branch 0.35 3,000,000,000 3,000,000,000 dated 1/29/16, due 2/1/16 in the amount of $3,000,087,500 (fully collateralized by $513,657,200 U.S. Treasury Bills, due 5/26/16-7/28/16, value $512,679,485, $110,372,100 U.S. Treasury Bonds, 2.75%-4.75%, due 8/15/40-8/15/45, value $129,283,964, $50 U.S. Treasury Floating Rate Notes, 0.39%, due 1/31/17, value $50, $360,454,800 U.S. Treasury Inflation Protected Securities, 0.13%-2.38%, due 1/15/17-2/15/44, value $387,514,219 and $2,003,210,917 U.S. Treasury Notes, 0.38%-4.63%, due 4/30/16-11/15/25, value $2,030,522,305) Societe Generale 0.36 725,000,000 725,000,000 dated 1/29/16, due 2/1/16 in the amount of $725,021,750 (fully collateralized by $4,591,248 U.S. Treasury Bills, due 2/11/16-1/5/17, value $4,588,050, $169,071,901 U.S. Treasury Bonds, 3.75%-8.75%, due 5/15/17-11/15/43, value $204,667,033, $178,309,948 U.S. Treasury Inflation Protected Securities, 0.13%-2.13%, due 4/15/17-2/15/44, value $191,163,603, $332,625,457 U.S. Treasury Notes, 0.25%-4.63%, due 4/15/16-8/15/25, value $338,812,992 and $285,570 U.S. Treasury Strips, due 5/15/20-5/15/44, value $268,323) Societe Generale 0.37 250,000,000 250,000,000 dated 1/29/16, due 2/1/16 in the amount of $250,007,708 (fully collateralized by $99,418,000 Federal Home Loan Bank, 0%-0.38%, due 2/19/16-3/1/16, value $99,393,379, $89,895,000 Federal Home Loan Mortgage Corp., Mortgage Pools, 0.40%-6.25%, due 5/27/16-7/15/32, value $90,015,713, $2,000 Federal National Mortgage Association, Mortgage Pools, 1.38%, due 11/15/16, value $2,017 and $71,950,000 Resolution Funding Corp., 0%, due 1/15/21, value $65,588,901) TD Securities (USA) LLC 0.33 150,000,000 150,000,000 dated 1/29/16, due 2/1/16 in the amount of $150,004,125 (fully collateralized by $116,804,200 U.S. Treasury Inflation Protected Securities, 0.13%-1.38%, due 4/15/18-2/15/44, value $122,535,918 and $67,504,300 U.S. Treasury Strips, due 11/15/43-2/15/44, value $30,464,113) Total Repurchase Agreements (cost $5,998,000,000) Total Investments (cost $18,930,414,536) 94.5% Cash and Receivables (Net) 5.5% Net Assets 100.0% a Variable rate security—interest rate subject to periodic change. b The Federal Housing Finance Agency (“FHFA”) placed the Federal Home Loan Mortgage Corporation and Federal National Mortgage Association into conservatorship with FHFA as the conservator. As such, the FHFA oversees the continuing affairs of these companies. Portfolio Summary (Unaudited) † Value (%) Federal Home Loan Bank 32.5 Repurchase Agreements 29.9 Federal Home Loan Mortgage Corp. 17.2 Federal Farm Credit Bank 8.0 Federal National Mortgage Association 4.9 U.S. Treasury Notes 2.0 † Based on net assets. See notes to financial statements. 16 Dreyfus Government Prime Cash Management U.S. Government Agencies - 69.9% Annualized Yield on Date of Purchase (%) Principal
